Citation Nr: 1118491	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.  

2.  Entitlement to service connection for Guillain-Barré Syndrome. 

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity. 

5.  Entitlement to service connection for right small toe infection.  

6.  Entitlement to service connection for left small toe infection.

7.  Entitlement to service connection for porphyria cutanea tarda.  

8.  Entitlement to service connection for a skin condition of the bilateral lower extremities, including cellulitis.  
9.  Entitlement to service connection for residuals of basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to March 1967.  He was awarded a Purple Heart with two Oak Leaf Clusters.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to service connection for the above claimed conditions.

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in April 2009 and during a videoconference hearing before the undersigned in January 2011.  Transcripts are of record.

The issues of entitlement to service connection for Guillain-Barré Syndrome, peripheral neuropathy of the bilateral lower extremities, right small toe infection, left small toe infection, porphyria cutanea tarda, a skin condition and basal cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era.

2.  The Veteran has coronary artery disease or atherosclerosis and residuals of a myocardial infarction, which are present to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for a cardiac disability, namely coronary artery disease and myocardial infarction, are met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 4.104, Diagnostic Code (DCs) 7005, 7006 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Service Connection for a Cardiac Disability

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In a February 2011 statement the Veteran's private cardiologist stated that the Veteran suffered an acute myocardial infarction in September 2005 and that he had atherosclerosis and coronary artery disease.  The cardiologist stated that while the Veteran had other risk factors for heart disease such as hypertension and hyperlipidemia, it was possible that his exposure to Agent Orange could have played a role in his development of his cardiac disabilities, ultimately leading to a myocardial infarction.  

During the January 2011 hearing, the Veteran stated that at the time of his heart attack, a stent was placed in the left anterior descending branch on his heart.  He also reported that since then he had received cardiac treatment, including medication, and carried a diagnosis of coronary artery disease.  

The Veteran's cardiologist reported that the Veteran had undergone cardiac catheterization and had experienced a NSTEMI or no-ST-segment elevation myocardial infarction.  Such a finding was presumably made on the basis of laboratory testing.  The Veteran's cardiac disability thus is shown to have been manifested to a degree of 10 percent or more at some point since service.  See 38 C.F.R. § 4.104, DC 7005, 7006 (2010) (providing for a 10 percent rating for arteriosclerotic heart disease requiring continuous medication, and a 100 percent rating for three month after a myocardial infarction demonstrated by laboratory tests).  

As the Veteran served in Vietnam and is presumed to have been exposed to herbicides; and has been diagnosed as having coronary artery disease and acute myocardial infarction, which manifests to a degree of 10 percent or more, service connection for a cardiac disability, namely coronary artery disease and the residuals of a myocardial infarction, on a presumptive basis. 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Service connection for a cardiac disability, specifically coronary artery disease and myocardial infarction, is granted.  


REMAND

In a February 2008 statement, the Veteran identified the names and phone numbers of his treating private primary care physician, podiatrist, dermatologist, neurologist, cardiologist and hematologist as well as the name of his treating private infectious diseases specialist and treatment at St. Joseph's Hospital in Nashua, New Hampshire.  

During the January 2011 Board hearing, the Veteran stated that he received treatment pertaining his claimed disabilities at Lowell General Hospital, Lahey Clinic and Merrimack Valley Cardiology.  It appears that the only records which have been requested and/or obtained are from Dr. A. F., the Veteran's neurologist.  

In letters dated in February and March 2011, various private physicians reported treating the Veteran for conditions at issue in this appeal.  Treatment records have not yet been requested from the private physicians.

VA has a duty to obtain relevant records of private treatment, including records of treatment reported by private physicians.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).

Since becoming aware of the private treatment records, VA has not followed the procedures outlined in 38 C.F.R. § 3.159(e)(2). 

Moreover, under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Regarding Guillain-Barré Syndrome and peripheral neuropathy of the bilateral lower extremities, the record demonstrates current diagnoses and the Veteran has asserted a link to Agent Orange exposure.  The Veteran's primary care physician and neurologist submitted statements dated in February 2011 and March 2011, respectively, asserting a possible connection between currently diagnosed Guillain-Barré Syndrome and peripheral neuropathy of the bilateral lower extremities and the Veteran's exposure to herbicides in service.  Both statements are equivocal and do not provide a definite opinion regarding whether each disorder is as likely as not etiologically related to service, including herbicide exposure.  Therefore, neither statement is adequate for the purpose of demonstrating a nexus.  (See Obert v. Brown, 5 Vet. App. 30 (1993); see also Bostain v. West, 11 Vet. App. 124 (1998) (a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim)).  

However, the statements give rise to VA's duty to provide a VA examination to determine the etiology of the Veteran's neurological symptoms and diagnoses.  

Both private physicians stated that herbicides and toxins were known to cause neuropathy.  While VA has recognized presumptive service connection for acute and subacute peripheral neuropathy associated with herbicide exposure and manifested to a compensable degree, in this context the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

Nevertheless, even if a disability is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Regarding the claim for porphyria cutanea tarda and a skin condition of the bilateral lower extremities, including cellulitis, the Veteran has reported symptoms, such as painful and itchy rashes and blisters below the knees, beginning in service and continuing since.  It is not clear whether the reported symptoms are manifestations of currently diagnosed porphyria cutanea tarda, cellulitis or a different disability.  The Veteran's hematologist submitted a March 2011 statement asserting that it seemed "highly plausible" that the Veteran's exposure to Agent Orange was the etiologic agent that caused his porphyria cutanea tarda because the Veteran did not have any other risk factors and because VA listed Agent Orange as a substance that could result in the disease.  

Service connection for porphyria cutanea tarda will be presumed for Veteran's with qualifying Vietnam service if manifest to a compensable degree within one year of discharge.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  Compensation is provided for a porphyria cutanea tarda disability which, in relevant part, manifested on at least five percent of the entire body or at least five percent of exposed areas affected.  Therefore, it is necessary to determine whether the symptoms the Veteran reported as occurring from his knees down since service were in fact manifestations of porphyria cutanea tarda or a different disability.  Moreover, an opinion is required to determine whether any currently diagnosed disability which affects the skin is etiologically related to service.  

Regarding the residuals of basal cell carcinoma, the Veteran reported that he was diagnosed as having this disease in November 2001, and that he had a scar on his low back as a result.  He further reported that he was exposed to sunlight, herbicides and other chemicals on a regular basis during service.  An examination is needed to determine whether basal cell carcinoma, and therefore any residuals, is etiologically related to service, including sunlight and herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records of the Veteran's private treatment in accordance with 38 C.F.R. § 3.159, including records from the private physicians identified in the Veteran's February 2008 statement, records from Lowell General Hospital, Lahey Clinic, Merrimack Valley Cardiology and St. Joseph's Hospital in Nashua, New Hampshire; and Drs. MacNaught, Fitzpatrick, and Farahmand.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

If the Veteran fails to provide any necessary releases, he should be informed that he may submit the evidence herself.  He should be informed of any records that cannot be obtained.

2.  The Veteran should be afforded a VA neurology examination to determine the nature of any neurologic disability, including Guillain-Barré Syndrome and peripheral neuropathy of the bilateral lower extremities, and whether any currently diagnosed disability is etiologically related to service, including herbicide exposure.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  All indicated testing should be completed.  

The examiner should provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that current Guillain-Barré Syndrome, peripheral neuropathy of the bilateral lower extremities or any other currently diagnosed disability had its onset in active service or is otherwise the result of disease or injury in service, including exposure to herbicides such as Agent Orange.  

The examiner must provide a rationale for all opinions provided.  The rationale must take into account the Veteran's reports.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner concludes that an opinion cannot be provided without result to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide an opinion is due to a need for further information (with the needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the neurologic disabilities.

3.  The Veteran should be afforded a VA examination to determine the etiology of any disability affecting the skin, including porphyria cutanea tarda and cellulitis, and whether any currently diagnosed disability is etiologically related to service, including herbicide exposure.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  All indicated testing should be completed.  

The examiner should provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that current porphyria cutanea tarda or any other currently diagnosed skin-related disability had its onset in active service or is otherwise the result of disease or injury in service, including exposure to herbicides such as Agent Orange.  

The examiner must provide a rationale for all opinions provided.  The rationale must take into account the Veteran's reports.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner concludes that an opinion cannot be provided without result to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide an opinion is due to a need for further information (with the needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the skin disabilities.  

4.  The Veteran should be afforded a VA examination to determine whether basal cell carcinoma was etiologically related to service, including sunlight and herbicide exposure.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  All indicated testing should be completed.  

The examiner should note that the Veteran has resided in New England before and since service and served in Vietnam.

The examiner should provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that basal cell carcinoma or any residuals thereof had onset in active service or is otherwise the result of disease or injury in service, including exposure sunlight and herbicides such as Agent Orange.  

The examiner must provide a rationale for all opinions provided.  The rationale must take into account the Veteran's reports.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner concludes that an opinion cannot be provided without result to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide an opinion is due to a need for further information (with the needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of basal cell carcinoma.  

5.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

6.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


